210, 1167 Kensington Cr. N.W Calgary, Alberta Canada T2N 1X7 FOR IMMEDIATE RELEASE Oncolytics Biotech® Inc. Announces 2009 Second Quarter Results CALGARY, AB, July 29, 2009 Oncolytics Biotech Inc. (TSX:ONC, NASDAQ:ONCY) (“Oncolytics” or the “Company”) today announced its financial results for the three and six-month periods ended June 30, 2009. “Clinical results from our monotherapy and combination clinical trials with REOLYSIN® continued to emerge in the second quarter,” said Dr. Brad Thompson, President and CEO of Oncolytics.“The results of these trials, and the response and clinical benefit rates as reported by our investigators, reinforce our belief that REOLYSIN has the potential to significantly improve treatment outcomes in patients with a broad range of cancers.” Selected Second Quarter Highlights · Presented updated U.S. Phase II sarcoma trial data at the American Society of Clinical Oncology (ASCO) annual meeting.The interim results demonstrated that the treatment was well tolerated, with 15 of 36, or 42% of evaluable patients experiencing stable disease (SD) for more than 16 weeks, including five patients who had SD for more than 24 weeks.Patient enrolment was completed in May; · Presented a poster at ASCO demonstrating that the combination of REOLYSIN and gemcitabine in a U.K. Phase I trial was well tolerated, and resulted in disease control for a majority of the patients.Of the ten patients evaluable for response, two patients (breast and nasopharyngeal) had partial responses (PRs) and/or clinical responses and five patients had SD for 4-8 cycles, for a total disease control rate (CR (Complete Response)+PR+SD) of 70%; · Presented a poster at ASCO that indicated REOLYSIN was well tolerated and demonstrated anti-tumour activity in a U.S. Phase I systemic administration monotherapy trial.Of 18 patients treated in the trial, eight demonstrated SD or better as measured by Response Evaluation Criteria in Solid Tumors (RECIST) including a patient with progressive breast cancer who experienced a PR (34% shrinkage in tumor volume); · Announced positive results of a U.K. Phase II REOLYSIN and radiation combination clinical trial.Of 14 evaluable patients, 13 patients had SD or better in the treated target lesions, including four PRs and two minor responses, for a clinical benefit rate of 93% in the treated lesions; · Successfully completed the acquisition of an inactive private company with net cash of $2.1 million by issuing 1,875,121 common shares, and completed a public offering consisting of 3.45 million units at $2.00 per unit, for gross proceeds of $6.9 million; · In early July, completed patient enrolment in the Phase II component of our U.K. REOLYSIN and paclitaxel/carboplatin clinical trial; and, · In mid-July, announced that we had completed the lyophilization (freeze-drying) formulation development program for REOLYSIN. Oncolytics Biotech Inc. CONSOLIDATED BALANCE SHEETS (unaudited) As at, June 30, $ December 31, 2008 $ ASSETS Current Cash and cash equivalents Short-term investments ¾ Accounts receivable Prepaid expenses Property and equipment Intellectual property ¾ LIABILITIES AND SHAREHOLDERS' EQUITY Current Accounts payable and accrued liabilities Shareholders' equity Share capital Authorized: unlimited number of common shares Issued: 49,395,169 (December 31, 2008 – 43,830,748) Warrants Contributed surplus Deficit ) ) Oncolytics Biotech Inc. CONSOLIDATED STATEMENTS OF LOSS AND COMPREHENSIVE LOSS (unaudited) Three Month Period Ending June 30, 2009 $ Three Month Period Ending June 30, 2008 $ Six Month Period Ending June 30, 2009 $ Six Month Period Ending June 30, 2008 $ Cumulative from inception on April 2, 1998 to June 30, 2009 $ Revenue Rights revenue ¾ Expenses Research and development Operating Stock based compensation Foreign exchange loss/gain ) ) Amortization – intellectual property Amortization – property and equipment Loss before the following: Interest income ) Gain on sale of BCY LifeSciences Inc. ¾ ) Loss on sale of Transition Therapeutics Inc. ¾ Loss before income taxes Future income tax recovery ¾ ) Net loss and comprehensive loss for the period Basic and diluted loss per share Weighted average number of shares (basic and diluted) Oncolytics Biotech Inc. CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Three Month Period Ending June 30, 2009 $ Three Month Period Ending June 30, 2008 $ Six Month Period Ending June 30, 2009 $ Six Month Period Ending June 30, 2008 $ Cumulative from inception on April 2, 1998 to June 30, 2009 $ OPERATING ACTIVITIES Net loss for the period ) Deduct non-cash items Amortization – intellectual property Amortization – property and equipment Stock based compensation Other non-cash items ¾ Net changes in non-cash working capital ) INVESTING ACTIVITIES Capital assets ¾ ) Purchase of short-term investments ¾ ) ¾ ) ) Redemption of short-term investments Investment in BCY LifeSciences Inc. ¾ Investment in Transition Therapeutics Inc. ¾ FINANCING ACTIVITIES Proceeds from exercise of warrants and stock options ¾ ¾ Proceeds from acquisition of private company ¾ ¾ Proceeds from private placements ¾ Proceeds from public offerings ¾ Increase in cash and cash equivalents during the period Cash and cash equivalents, beginning of the period ¾ Cash and cash equivalents, end of the period To view the 2009 Second Quarter Report which includes the Consolidated Financial Statements, related Notes to Consolidated Financial Statements, and Management’s Discussion and Analysis, please see the Company’s second quarter filings which will be available on www.sedar.com and on www.oncolyticsbiotech.com. About Oncolytics Biotech Inc.
